Citation Nr: 9908325	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  97-06B737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable evaluation for gingival 
hyperplasia. 

ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to January 
1980.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's service-connected gingival hyperplasia is 
manifested by complaints of an inability to swallow solid 
food after surgical procedures.  

3.  There is no limitation of motion of the inter-incisal 
motion, no bone loss of the mandible, maxilla or hard palate.  

4.  The veteran's oral hygiene is good; his occlusion is 
normal with a lower partial denture in; he has no caries; 
gingival hyperplasia is noted on facial of #12 pontic, and 
his lips and tongue are normal.  


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
gingival hyperplasia have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991), 38 C.F.R. Part 4, including §§ 4.1, 4.2, 
4.7, 4.10, 4.31, 4.114, 4.124a, 4.149, 4.150 Diagnostic Codes 
7200,9903, 9904, 9905, 9912, 9913, 9916 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  That is, the Board finds that he has 
presented a claim that is plausible and capable of 
substantiation.  The Board is also satisfied that all 
relevant evidence regarding the claim has been obtained, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a) since all relevant 
development has been conducted.  

In accordance with 38 C.F.R. § § 4.1, 4.2 (1998) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (1998).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (1998).   Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).

The Board has reviewed the entire record, and has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the disability for which 
entitlement to an increased evaluation is currently 
considered on appeal.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for 
compensable evaluation are not met. 38 C.F.R. § 4.31 (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter, "the Court)  has held that where the 
law changes after a claim has been filed or reopened, but 
before the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply unless Congress provides otherwise. Karnas v. 
Derwinski, 1 Vet. App. 308 (1990).  On January 14, 1994, VA 
promulgated new regulations for rating dental and oral 
conditions. See 59 Fed. Reg. 2530 (1994).  These regulations 
became effective on February 17, 1994.  In this case, the 
veteran's claim for an increased rating was received in 
February 1996.  Thus, as his claim was received well after 
the change in the applicable criteria, the veteran is not 
entitled to consideration of his claim under the old 
criteria.  

The veteran contends that a compensable evaluation is 
warranted for his service-connected gingival hyperplasia.  He 
states that he must undergo surgery of the gums periodically 
and that as a result he must consume a liquid diet.  It is 
his argument that this has caused him to lose weight.  

Service connection is currently in effect for gingival 
hyperplasia.  This benefit was granted as secondary to the 
veteran's use of Dilantin for the control of his service-
connected seizure disability in August 1993, and a 
noncompensable evaluation was assigned.  This was based on a 
May 1993 VA examination report which showed that the veteran 
complained of no current problems, but reported that at times 
his gums would swell due to the use of Dilantin.  This 
evaluation has remained in effect since that time.  

More recently, the veteran was examined by VA in July 1998.  
The examiner noted that the claims folders were reviewed.  
The veteran reported by way of history that a VA Periodontist 
shaved his gums surgically and that he thereafter had to go 
one month without eating solid food.  The veteran stated that 
he could not afford to lose weight.  He reported that the 
surgery was done when his gums swelled and that was about 
once a year.  Examination showed that the veteran's oral 
hygiene was good; his occlusion was normal with a lower 
partial denture in; he had no caries; gingival hyperplasia 
was noted on facial of #12 pontic; and his lips and tongue 
were normal.  

The examiner reported that the veteran had difficulty eating 
while recovering from gum surgery and could not afford to 
lose any weight.  It was noted that there was no limitation 
of motion of the inter-incisal motion, no bone loss of the 
mandible, maxilla or hard palate.  The examiner found that 
the veteran was a recall Class III outpatient at a VA 
facility dental clinic where he received all of his 
treatment.  It was noted that he was followed by a VA 
periodontist and that the periodontist had done the surgical 
gingivectomy both upper and lower in 1988 and 1990.  

The veteran claims that an increased evaluation is warranted 
for his gum condition, which has been assigned a 
noncompensable evaluation under Diagnostic Code 7200 (1998).  
VA's Schedule for Rating Disabilities, 38 C.F.R. § 4.114, 
Diagnostic Code 7200, provides that mouth injuries are rated 
on the basis of resulting disfigurement and impairment of 
masticatory function.  

Loss of approximately one-half of the mandible, not involving 
temporomandibular articulation, may be assigned a 30 percent 
evaluation.  A 50 percent evaluation requires loss of 
approximately one-half of the mandible involving 
temporomandibular articulation. 38 C.F.R. § 4.150, Diagnostic 
Code 9902.

The jaw condition may be rated based on any nonunion or 
malunion of the mandible, or based on any associated 
limitation of motion of the temporomandibular articulation. 
38 C.F.R. § 4.150, Diagnostic Codes 9903, 9904, 9905.  
Diagnostic Code 9904 provides that malunion of the mandible 
is evaluated on the basis of the resulting degree of 
impairment of motion and the relative loss of masticatory 
function.  A noncompensable evaluation is warranted with 
slight displacement.  A 10 percent evaluation reflects 
moderate displacement, and a 20 percent rating is permitted 
when the displacement is severe. 38 C.F.R. 4.150, Diagnostic 
Code 9904.

Under 38 C.F.R. § 4.150, Diagnostic Codes 9903 and 9905, 
nonunion of the mandible is evaluated on the basis of the 
resulting degree of impairment of motion and the relative 
loss of masticatory function.  Moderate associated disability 
warrants a 10 percent evaluation.  A 30 percent evaluation 
requires severe disability. 38 C.F.R. § 4.150, Diagnostic 
Code 9903.  Limitation of motion of the temporomandibular 
articulation from 31 to 40 millimeters (mm.) or range of 
lateral excursion from 0 to 4 mm. warrants a 10 percent 
evaluation.  A 20 percent rating requires that motion be 
limited from 21 to 30 mm.  38 C.F.R. § 4.150, Diagnostic Code 
9905.  

Under diagnostic code 9912, loss of less than half of the 
hard palate warrants a 20 percent evaluation when not 
replaceable by prosthesis, and is noncompensable when 
replaceable by prosthesis.  38 C.F.R. §§ 4.149, 4.150, 
Diagnostic Code 9912 (1998).  

Pursuant to Diagnostic 9916, malunion or nonunion of the 
maxilla is evaluated, and a noncompensable, 10 percent, or 30 
percent evaluation is warranted for slight, moderate, or 
severe displacement, respectively.  Diagnostic Code 9913 
authorizes a noncompensable evaluation for loss of teeth due 
to loss of substance of the body of the maxilla or mandible 
without loss of continuity where the loss of masticatory 
surface can be restored by suitable prosthesis.  Where the 
loss of masticatory surface cannot be restored by suitable 
prosthesis, Diagnostic Code 9913 authorizes a 10 percent 
evaluation in three circumstances, (1) when all upper and 
lower teeth on one side are missing, (2) all lower anterior 
teeth are missing, or (3) all upper anterior teeth are 
missing.  In addition, the rating criteria include the note 
that these ratings apply only to bone loss through trauma or 
disease such as osteomyelitis, and not to the loss of the 
alveolar process as a result of periodontal disease, since 
such loss is not considered disabling.

Code 7800 provides a noncompensable rating for disfiguring 
scars of the head, face or neck.  A 10 percent rating is 
assigned for moderate; disfiguring scars of the head, face or 
neck.  A 30 percent rating is warranted for severe 
disfiguring scars, especially if they produce a marked and 
unsightly deformity of the eyelids, lips or auricles.  The 
note to this provision states that when in addition to tissue 
loss and cicatrization there is marked discoloration, color 
contrast, or the like, the ratings under Code 7800 may be 
further increased.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(1998).  

The Board finds that the veteran is not entitled to an 
increased evaluation under any of the aforementioned Codes.  
There is no showing of loss of mandible articulation, 
nonunion or malunion of the mandible, and no finding of 
limitation of motion of the temporomandibular articulation.  
(Codes 9902, 9903, 9904, 9905).  In addition, there is no 
showing of loss of lest than half of the hard palate, not 
replaceable by a prosthesis.  (Code 9912).  There is no 
showing of nonunion or malunion of the maxilla or of loss of 
masticatory surface unable to be restored by prosthesis.  In 
addition, there is no showing of disfigurement.  (Code 7800).  

The Court has held that, when a diagnostic code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain on use or due to flare-ups.  See 
DeLuca v. Brown, 8 Vet.App. 202 (1995).  One of the 
Diagnostic Codes applicable to this case, Diagnostic Code 
9904, is a code that considers range of motion and other 
factors.  A rating must be coordinated with the impairment of 
function.  38 C.F.R. § 4.21.  Accordingly, the Board finds 
that the Court's decision in DeLuca, supra, is applicable to 
the case at hand.  

The veteran contends that he has functional impairment when 
after surgery, he is unable to eat solid foods for one month 
and that results in a loss of weight.  The veteran was first 
examined by VA after service in September 1981.  At that 
time, it was noted that he was 6 feet 1 inch tall and weighed 
136 pounds.  On VA outpatient treatment in March 1988, the 
veteran reported that he only ate two meals a day and that he 
had no reason why he did not eat more.  In August 1988 the 
veteran complained of weight loss, and it was noted that he 
had a history of decreased weight below the ideal body 
weight.  At that time, he weighed 128 pounds.  Ensure as a 
supplement was recommended.  In November 1988, the veteran 
underwent periodontal surgery for drug induced gingival 
hyperplasia.  The Board notes that when the veteran was 
treated at a VA outpatient clinic in July 1990, he reported 
that he had lost several pounds, and his weight was recorded 
as 114.6 pounds.  In April 1994, he reported being concerned 
about weight loss, and his weight was noted to be 127 pounds; 
the examiner stated that the veteran was within his normal 
range.  In June 1994, the veteran's weight was recorded as 
138 pounds.  On VA examination for an unrelated disability in 
September 1995, his weight was recorded as 140 pounds.  In 
June 1998, VA outpatient records show the veteran requested 
Ensure, and his weight was found to be 137.3 pounds.  

The record indicates that the veteran underwent two surgical 
procedures at VA, one in 1988 and one in 1990, and that all 
of his dental treatment was performed by VA.  This was 
reported by the VA dentist who examined the veteran in July 
1998, and who reported that the veteran's claims file had 
been reviewed.  It is noted that the veteran reported that 
the surgery was performed when his gums swelled, and that 
this happened about once a year.  While the veteran claims 
that the surgeries create functional impairment for one month 
after the procedures resulting in weight loss, the record 
does not support that claim.  The veteran has a long history 
of weight loss complaints which occurred prior to any 
documented finding of periodontal disease.  There is no 
clinical showing that these complaints are related to 
treatment of his gum disease.  His weight has been noted at 
127 to be within his range and has remained at the same or 
above his weight recently after service discharge as noted in 
1981.  His most recently recorded weight, documented in 1998 
was 137.3 pounds, one pound more than he weighed within year 
after service discharge.  It is noted that complaints of 
swelling gums are not noted in the record until the 1990's.  
Thus his contention that he suffers weight loss due to this 
disability is not supported by the record.  In addition, 
there is nothing in the record to show that the veteran has 
undergone the surgical procedure recently.  It is noted that 
on dental examination by VA in May 1993, veteran complained 
of no current problems, but reported that at times his gums 
would swell.  

The Board finds that there is no evidence which shows that 
the veteran's disability creates functional impairment to the 
extent that an increased rating is warranted.  As such, the 
claim must be denied.  



ORDER

An increased evaluation for gingival hyperplasia is denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals




- 8 -


- 8 -


